DETAILED ACTION
Response to Amendment
 	This Non-Final office action is in response to Applicant’s amendment filed 12/14/2021. Claims 1, 19 and 20 have been amended. Claims 4 and 5 have been canceled, while claims 21 and 22 have been added. Claims 1-3 and 6-22 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-3 and 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, computing platform claims 1-3, 6-18, 21 and 22 are directed to at least one processor; and memory, method claim 19 is directed to a series of steps, and computer-readable media claim 20 is directed to 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite recommending one or more actions associated with the software product, including monitoring, determining, comparing, recommending, displaying, conducting, retrieving, and modifying steps.  
The limitations of tracking, converting, predicting, and implementing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, independent claim 1 recites monitoring use of a software product hosted by an enterprise computing infrastructure; determining a product usage score, wherein the product usage score is indicative of a number network devices using the software product; determining, for the software product, a product performance score, wherein the product performance score is indicative of one or more performance issues associated with the software product; comparing, for the software product, at least one of: (1) the product usage score to a product usage threshold, and (2) the product performance score to a product performance threshold; recommending, based on the comparing, one or more actions associated with the software product; determine a product score by aggregating the product usage score and the product performance score; determine a vendor value for a vendor by aggregating product scores for all software products associated with the vendor; compare the vendor value to a threshold vendor value; upon a determination that the vendor value for the vendor does not exceed the threshold vendor value for 
Additionally, independent claims 19 and 20 recite displaying, in near real-time, network information in a tabulated list, recommending, based on the comparing, a renewal of a contract associated with a license for the software product; conducting an image analysis of the contract; retrieving one or more terms relevant to the contract; and automatically modifying at least one term of the contract.
That is, other than reciting at least one processor, memory, an enterprise network, and a graphical user interface, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite mathematical relationships and calculations, including train a machine learning model to, based on an analysis of a utilization of the software product, re-deploy existing licenses of the software product across the enterprise computing infrastructure. Accordingly, the claim language falls within the “Mathematical Concepts” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application.  The claims include at least one processor, memory, an enterprise network, and a graphical user interface.  The at least one processor, memory, enterprise network, and graphical user interface in the steps is recited at a high-level of generality, such that it amounts 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one processor, memory, an enterprise network, and a graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional displaying, detecting, and adding steps. Claims 6 and 7 further describe the product usage threshold. Claims 8-11 recite additional determining and recommending steps. Claim 12 further describes the product performance threshold. Claims 13-15 recite additional determining and recommending steps. Claims 16-18 recite additional conducting, retrieving, comparing, identifying, modifying, determining, and recommending steps. Claims 21 and 22 recite mathematical relationships and calculations, including training the machine learning model. A more detailed or complex abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, at least one processor, memory, an enterprise network, and a graphical user interface.

There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 0034-0035 of the specification, “For example, vendor management computing platform 110 may include one or more computers (e.g., laptop computers, desktop computers, servers, server blades, or the like) and/or other computer components (e.g., processors, memories, communication networks). Enterprise network management infrastructure 120 may include one or more computing  devices and/or other computer components (e.g., processors, memories, communication interfaces). In addition, enterprise network management infrastructure 120 may be configured to manage, host, execute, and/or 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues, regarding claim 1, the claim includes the feature of "train a machine learning model to, based on an analysis of a utilization of the software product, re-deploy existing licenses of the software product across the enterprise computing infrastructure" and thus contains statutory subject. Independent claims 19 and 20 include similar features and thus contain statutory subject matter. The Examiner respectfully disagrees.
The claims recite a mathematical relationships and calculations, including training a machine learning model to, based on an analysis of a utilization of the software product, re-deploy existing licenses of the software product across the enterprise computing infrastructure. Here, the training of the machine learning model 
The claimed use of the machine learning model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there does not seem to be any feedback or input into the machine learning model that would improve the processing of the machine learning model.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/ANDRE D BOYCE/
Primary Examiner, Art Unit 3623
March 20, 2022